The errors assigned relate solely to matters not of record and, therefore, not cognizable in this court, except by a bill of exceptions. Rulings on the admission and exclusion of evidence, exceptions to instructions given the jury, to denial of a motion for a new trial, and to argument of counsel, cannot be brought before this court under Rule 11, but only by a bill of exceptions duly settled and certified by the trial judge. We cannot, by writ of error, direct the circuit judge to settle a bill of exceptions. Such direction, in a proper case, must be by mandamus. See section 12635, 3 Comp. Laws 1915, for method of reviewing denial of a motion for a new trial. SeeGeneral Necessities Corp. v. Wayne Circuit Judge, 214 Mich. 135, holding that a motion for a new trial does not suspend the running of the time granted to settle a bill of exceptions.
The writ herein brings nothing to us for decision and is dismissed, with costs to defendant.
McDONALD, C.J., and CLARK, BIRD, SHARPE, MOORE, STEERE, and FELLOWS, JJ., concurred. *Page 203